Cite as 2014 Ark. 529

                 SUPREME COURT OF ARKANSAS
                                         No.   CV-14-12

BECKY FURNAS, Individually and as a                Opinion Delivered   December 11, 2014
Representative of all similarly situated
Taxpayers who Pay Ad Valorem School                APPEAL FROM THE PULASKI
Taxes for the Support of the Fountain Lake         COUNTY CIRCUIT COURT
School District; FOUNTAIN LAKE                     [NO. CV-2011-2321]
SCHOOL DISTRICT; AL LARSON,
individually and as a Representative of all        HONORABLE TIMOTHY DAVIS FOX,
similarly situated Taxpayers who Pay Ad            JUDGE
Valorem School Taxes for the Support of the
Eureka Springs School District; and
EUREKA SPRINGS SCHOOL DISTRICT                     SUPPLEMENTAL                 REBRIEFING
                                                   ORDERED
                               APPELLANTS
V.

THOMAS W. KIMBRELL; Commissioner
of the Arkansas Department of Education, in
his official capacity only; ARKANSAS
DEPARTMENT OF EDUCATION;
CHARLES ROBINSON, Treasurer of the
State of Arkansas, in his official capacity only

                                 APPELLEES


                                         PER CURIAM

       By previously issued per curiam opinion handed down on December 4, 2014, we

ordered Appellants to supplement their brief with the prior orders and judgments that related

to our opinion in Kimbrell v. McCleskey, 2012 Ark. 443, 424 S.W.3d 844. Upon further

review, we have determined that the pleadings and motions from the prior appeal are essential

to an understanding of the case in the current appeal. We therefore order appellants to

supplement their addendum with copies of these documents in addition to the documents we
                                     Cite as 2014 Ark. 529

required in the December 4, 2014 per curiam. See Ark. Sup. Ct. R. 4-2(a)(8) (2014).

Appellants’ omission of these items from the addendum renders appellants’ brief deficient, and

we order rebriefing in this case pursuant to Rule 4-2(b)(3). Therefore, in accordance with

Rule 4-2(c)(2), we give appellants fifteen days to submit a conforming brief by filing a

supplemental addendum.

       While we have noted the above-mentioned deficiency, we encourage Appellant’s

counsel to review Rule 4-2 in its entirety as it relates to the abstract and addendum, as well

as the entire record, to ensure that no additional deficiencies are present, as any subsequent

rebriefing order may result in affirmance of the order or judgment due to noncompliance with

Rule 4-2. See Ark. Sup. Ct. R. 4-2(b)(3) (2011); see also Kirkland v. Sandlin, 2011 Ark. 106

(per curiam).

       Rebriefing ordered.

       Hatfield, Sayre & Brockett, by: Eugene G. Sayre and Christopher D. Brockett, for appellants.

       Dustin McDaniel, Att’y Gen., by: Scott P. Richardson, Sr. Ass’t Att’y Gen., for appellee.




                                                2